DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/02/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
Figure 17 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recites “a first voltage side terminal connected to an external first voltage, a second voltage side terminal connected to an external second voltage different from the external first voltage” in claims 1, 14 and 24, the limitation recites “a bypass terminal to which the internal bypass path is connected and is arranged to be connected by one terminal of an external resistor which is arranged to be connected between the external first voltage and the external second voltage” in claim 1, the limitation recites “a bypass terminal adjacent to the first voltage side terminal and arranged to be connected to one terminal of an external resistor which is arranged to be connected to the external first voltage at another terminal of the external resistor” in claim 14, and the limitation recites “a bypass terminal to which the internal bypass path is connected and is arranged to be connected by another terminal of an external resistor which is arranged to be connected between the external first voltage and the external second voltage” in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 2-4, the limitation recites “a first voltage side terminal connected to an external first voltage, a second voltage side terminal connected to an external second voltage different from the external first voltage” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a first voltage side terminal and a second voltage side terminal? And what is an external first voltage and an external second voltage?
Regarding claim 1, lines 7-9, the limitation recites “a current distributor configured to distribute the output current to a first path to the first voltage side terminal and to an internal bypass path that branches from the first path” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a first path? What is an internal bypass path that branches from the first path? And how does a current distributor configured to distribute the output current to a first path to the first voltage side terminal and to an internal bypass path?
Regarding claim 1, lines 10-11, the limitation recites “a bypass terminal to which the internal bypass path is connected and is arranged to be connected by one terminal of an external resistor which is arranged to be connected between the external first voltage and the external second voltage” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a bypass terminal? And how does “a bypass terminal to which the internal bypass path is connected and is arranged to be connected by one terminal of an external resistor which is arranged to be connected between the external first voltage and the external second voltage?
Claims 14 and 24 recites the same limitations as stated in claim 1 and are rejected as the same reason as stated above.
The claims above fail to recite sufficiently definite structure, material or acts for
achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim.
	Claims 2-13 and 15-23 are depending on claims 1 and 14, and are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlIA), second paragraph.  
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-28 of U.S Patent No. 11438981 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the two sets of claims are only minor structural variations that are not seen to involve an inventive step when the abilities of person of ordinary skill are taken into consideration. The claim limitations of the U.S Patent No. 11438981 B2 clearly anticipated the claim limitations of the pending application. They are containing the same essential limitations, and they are both containing same structure configured to do the same function.
Regarding claims 1-24, the limitations of the applicant’s claims are obvious variations of the mapped claims above. While the pending claims 1 and 6-9  use different vernacular than the patented claims 1 and  10 of U.S Patent No. 11438981 B2. One of ordinary skilled in the art would recognize that the claims are directed to substantially the same invention, and their structures are the same. The principle difference is that the pending claims are broader in scope than the patented claims. It is generally understood that anticipation is the epitome of obviousness. Alternatively, the elimination of an element and its function is generally held to be within the skill of the art. Therefore, it would have been obvious that the claims 1-24 of pending application has the same structures as claims 1-28 of U.S Patent No. 11438981 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             12/12/2022